             Case 1:12-cr-00445-CM Document 788 Filed 03/06/20 Page 1 of 2

                                                                                 I SUITE 7110
I<APLAN 1-IECI<ER & FINI< LLP                               350 FIFTH AVENUE

                                                           NEW YORK, NEW YORK 10118

                                                            TEL (212) 763·0883   ! FAX (212) 564-0!Hl3
                                                           WWW. KAPLAN HECKER.COM




   BYECF

   Honorable Colleen McMahon
   United States District Court
   Southern District of New York
   Daniel Patrick Moynihan Courthouse
   500 Pearl Street, Chambers 2550
   New York, New York 10007

                         Re:     United States v. Fernandez et al, 12-cr-445-CM-10

   Dear Chief Judge McMahon:

           I write with the consent of the Government and the Probation Department to request a
   brief, two-week adjournment of our upcoming Violation of Supervised Release (VOSR) hearing
   for defendant Lamont Robinson, which is currently scheduled for March 11, 2020 at 2:15 pm.

          Procedural History

           We first appeared on this matter in front of Your Honor on September 23, 2019. A
   VOSR hearing in this case was originally scheduled for November 19, 2019. With the consent
   of the Government and the Probation Department, we previously requested three adjournments
   of that hearing, which the Court granted. The hearing was adjourned to March 11, 2020 at 2: 15
   pm.

          Request for Adjournment

           As the Court is aware, Mr. Robinson currently has an open criminal case in Bronx
   County (#01086-2019) for which the next scheduled appearance is on March I 0, 2020. In the
   interim, Mr. Robinson's counsel in the state case is still receiving discovery and has not yet
   received a certificate of compliance from the District Attorney in the Bronx pursuant to New
   York State's recently enacted discovery reforms. See N.Y. CPL§ 245. The District Attorney
   has also filed a motion to extend its time to complete discovery in that case. The alleged
             Case 1:12-cr-00445-CM Document 788 Filed 03/06/20 Page 2 of 2

KAPLAN HECKER            FINK LLP                                                                     2

   criminal conduct in the Bronx forms the bases for the alleged violations of the conditions of Mr.
   Robinson's supervised release, and we believe it would be prudent to have an opportunity to be
   fully briefed on the proceedings in state court prior to appearing again before Your Honor.

           With the consent of the Government and the Probation Department, I am therefore
   requesting a two-week adjournment to give the parties time to see what developments occur in
   the Bronx matter before we next appear in this matter. To the extent the Court is available, the
   parties have discussed and could all appear before Your Honor on the afternoon of March 25
   between 2:00 and 4:00 pm, or on the afternoon of March 27, 2020. I ask further that Mr.
   Robinson's current conditions ofrelease remain in place until our next appearance.



                                                                       Respectfully submitted,



                                                                       Sean Hecker

   cc:    (by ECF)

          Samuel P. Rothschild and Andrew Adams
          Assistant United States Attorneys

          Erin W einrauch
          United States Probation Officer
